Exhibit A
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 JAMES ROBINSON,
 On behalf of himself and all others similarly situated,

                                Plaintiff,                    Civil Matter No. 1:19-cv-10749

        v.                                                 CLASS ACTION COMPLAINT

 NATIONAL STUDENT CLEARINGHOUSE,

                                Defendant.


                    AFFIDAVIT OF SETTLEMENT ADMINISTRATOR

I, Jason M. Stinehart, declare as follows:

       I am a resident of the United States of America and am over the age of 18. I am a Program

Manager for Rust Consulting, Inc. (“Rust”), the Court-appointed notice and claims administrator

in this case. Unless otherwise stated, I am fully familiar with, and have personal knowledge of,

the matters stated in this declaration and am competent to testify about them if called upon to do

so.

                                         EMAIL NOTICE

       1.        On January 9, 2020, Rust Consulting received 57,273 records. Of the 57,273,

there were 20,030 deduped based on name, address, and unique emails. Of the 57,273 records,

37,243 notices were emailed on March 23, 2020. 2,478 of the email notices bounced back. On

April 3, 2020, 2,443 of the 2,478 bounce back notices were sent via U.S. Mail. 35 of the bounce

back notices were excluded from the April 3, 2020, mailing as a result of the United States Postal

Service country restrictions due to COVID 19.
       2.      On or about March 25, 2020, it was discovered that there were duplicates in the

37,243 notices that were emailed on March 23, 2020. First it was discovered that 36 records

needed to be removed because the emails were client related emails and were provided in the data

in error. Because of this, it was determined that it would be necessary to run an additional de-

duping process to remove any other duplicates.

       3.      The process administered to eliminate duplicates was performed in five steps: (1)

the data file was filtered by name and address and then was concatenated by name and zip code

which resulted in 757; (2) the data was filtered by name and email and then concatenated which

resulted in 875; (3) the data was filtered by name and address and then concatenated which resulted

in 857; (4) the data was filtered by address, city and zip code and then concatenated which resulted

in 2,274; and (5) the data was filtered by address and email and then concatenated which resulted

in 1,012. The de-duping process resulted in 1,368 records being removed.

       4.      Pursuant to instructions from class counsel, 1,404 class members were excluded

because 36 emails were client related, and 1,368 were duplicative based on the numbers

demonstrated in para 3 above.

       5.      The total number of class members that are eligible to receive from this settlement

is 35,839.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

Executed on June 4, 2020 in Minneapolis, Minnesota.




                                                       Jason M. Stinehart
